Title: List of Blankets and Cloth Distributed to Poplar Forest Slaves, [ca. 17 November–14 December 1812]
From: Jefferson, Thomas,Goodman, Jeremiah A.
To: 


          ca. 17 Nov.–14 Dec. 1812 
          
          
          
          
          
            
              
            
         
              
             
            Jame Hubbard.
              }
              10
              ½ yds woolen. 24. yds linen, of which 10. are for a bed for Cate.
         
            
            
              
              
             
            Cate
         
              1
              . blanket for Cate.
         
      
            
               
            
      
            
              •
              
             
            Armistead. 5½ yds woolen. 7. yds linen. 1. blanket.
         
            
            
               
            
      
            
              
              
             
            Cate.  
            Rachael’s
             
            
               
             
            4¾ yds woolen. 6. yds linen.
         
            
            
              
            
      
          
          
            
              
            
         
              
             
            Maria.  
            Cate’s.
         
              }
              15
              . yds woolen 
            
         
            
            
              
              
             
             
            Nisy
         
              19
              . yds linen
         
      
            
              
              
             
             
            Johnny 
            
         
              1
              . blanket for herself.
      
            
              
              
             
             
            Isaac 
            
         
            
      
            
              
              
             
             
            Dolly 
            
         
            
      
          
          
            
              
               Sally.  Cate’s
              }
              9½ yds woolen 
            
            
              
                Billy
              12. yds linen
            
            
              
                Anderson.
            
            
              
               the young one. 
            
          
          
          
            
               

            
            
              
               Reuben. 5½ yds woolen. 7. yds linen.
            
            
               

            
          
          
            
              
            
         
              
             
            Austin.
              }
              19¼. yds woolen
         
            
            
              
              
             
            Flora.
              24⅓ yds linen.
            
            
              
              
             
             
            Gawen
         
              2. blankets, to wit 1. for Austin & 1. for Flora.
            
            
         
      
            
              
              
             
             
            Aleck 
            
         
            
      
            
              
              
             
             
            Billy 
            
         
            
      
            
              
              
             
             
            Boston.
         
            
      
          
          
            
              
               Fanny.  Will’s.
              }
              8
              ½ yds woolen 
            
            
              
                Rachael
              11
              . yds linen
            
            
              
                Rhody
              1
              . blanket for herself.
            
          
          
            
               

            
            
              
               Caesar. 5½ yds woolen. 7. yds linen.
            
            
               

            
          
          
            
              
               Cate.  Suck’s.
              }
              8
              ¾ yds woolen 
            
            
              
                Davy
              11
              ⅓ yds linen.
            
            
              
                John.


            
          
          
            
               
            
      
            
              
            
         
              
             
            Daniel. 5½ yds woolen. 7 yds linen.
         
            
            
               
            
      
            
              
              
             
            Stephen. 5½ yds woolen. 7. yds linen.
         
            
            
               
            
      
            
              
              
             
            Cate.  
            Betty’s. 5. yds woollen. 7. yds linen. 1. blanket.
         
            
            
               
            
      
            
              
              
             
            Mary. Betty’s. 5. yds woolen. 7. yds. linen 
            
         
            
            
               
            
      
          
          
            
              
               Nanny.
              }
              20¼ yds woolen 
            
            
              •
                Maria.
              25⅓ yds linen
            
            
              
                Phill
              1. blanket for Maria. & Phill. 
            
            
              
                Milly
              1. do for Phill & Milly.
            
            
              
                George Dennis 

            
            
              
                Anderson 

            
            
              
                Janetta. 

            
          
          
            
              
               Hall 
              }
              26¾ yds of woolen43⅔ yds of linen, 10 of which is for a bed for Hanah.1. blanket for Hall 1. blanket for Hanah. 1. do for Sally 1 do for Billy
            
            
              •
               Hanah 
            
            
              •
                Sally 
            
            
              •
                Billy 
            
            
              
                Jamy 
            
            
              
                Phill 
            
            
              
                Edmund 
            
            
              
                George Welsh 
            
          
          
          
            
              
               Lucinda.
              }
              7¾ yds woolen20. yds of linen, of which 10. are for a bed for Lucinda.
            
            
              
                Melinda 
            
            
              
                Rebecca.
            
          
          
          
            
               
            
      
            
              
            
         
              
             
            Phill Hubbard.
              5½ yds woollen, 7. yds linen
         
            
            
               
            
      
            
              
              
             
            Nace.
              5½ yds woolen 7. yds linen
         
            
            
               
            
      
            
              •
              
             
            Will
         
              5½ yds woolen 7. yds linen
         
            
            
              
            
      
            
              
              
             
            Abby
         
              5. yds woolen 17. yds linen, of which 10. are for a bed.
         
            
            
               
            
      
            
              
              
             
            Edy
         
              }
              6. yds woolen, 18. yds linen, of which 10. are for a bed. 1. blanket.
         
            
            
              
              
             
             
            Nancy 
            
         
            
      
            
               
            
      
            
              
              
             
            Manuel.
              5½ yds woolen. 7. yds. linen.
         
            
            
               
            
      
            
              
              
             
            Amy.
              5. yds woolen 7. yds linen
         
            
            
              
            
      
          
          
            
              •
               Gawen
              }
              23¾ yds woolen29⅔ yds linen1. blanket for Gawen 
            
            
              
               Sal 
            
            
              
                Betty 
            
            
              
                Abby 
            
            
              
                Edy 
            
            
              
                Martin 
            
            
              
                Moses 
            
            
              
                Mary Anne 
            
          
          
            
               

            
            
              
               Milly.  Sal’s 4¾ yds woolen. 6 yds linen. 1. blanket.
            
            
               

            
          
          
            
              •
               Dick
              }
              10½ 21 yds woolen.  37. yds linen, of which 10. are for a bed for Dinah.
            
            
              
              Dinah
              1. blanket for Dick & 1. do for Dinah.
            
            
              
                Lucy 
            
            
              
                Jamy 
            
            
              
                Briley 
            
          
          
            
               
            
      
            
              •
              
             
            Aggy. 5. yds woolen, 17 yds linen, of which 10. yds is for a bed for her.
         
            
            
               
            
      
            
              
            
         
              
             
            Evans 5½ yds woolen 7. yds linen
         
            
            
               
            
      
            
              
              
             
            Hanah.  
            Dinah’s. 5. yds 
               
             
            woolen 7. yds linen.
         
            
          
          
            
              
               Bess.
              }
              16
              ½ yds woolen. 21. yds linen.
            
            
              
               Ambrose
              1
              . blanket for Joe & Shepherd.
            
            
              
                Prince 


            
            
              
               Joe 


            
            
              
               Shepherd 


            
          
          
            
               
            
      
            
              
            
         
              
             
            Betty, island. 5. yds woolen. 17. yds of linen of which 10. yds are for a bed. 1. blanket.
         
            
            
               
            
      
            
              
              
             
            Hercules. 5½ yds woolen. 7. yds linen.
         
            
            
               
            
      
            
              
              
             
            Jesse 5½ yds woolen. 7. yds linen. 1. blankets 
            
         
            
          
         